SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1156
CA 16-00631
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, NEMOYER, AND SCUDDER, JJ.


KRISTY MONTANARO, PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

ROBERT M. WEICHERT AND SUSAN M. WEICHERT,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


ROBERT M. WEICHERT, DEFENDANT-APPELLANT PRO SE.

SUSAN M. WEICHERT, DEFENDANT-APPELLANT PRO SE.

CONOR J. KIRCHNER, SYRACUSE, FOR PLAINTIFF-RESPONDENT.


     Appeal from a letter decision of the Supreme Court, Onondaga
County (Donald A. Greenwood, J.), dated June 18, 2015. The letter
decision granted plaintiff’s motion for a default judgment against
defendants.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Montanaro v Weichert ([appeal No. 1] ___
AD3d ___ [Dec. 23, 2016]).




Entered:    December 23, 2016                     Frances E. Cafarell
                                                  Clerk of the Court